Citation Nr: 9922497	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-31 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for Ménière's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1962 to February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The case returns to the Board following a remand to the RO in 
July 1998.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
the veteran's Ménière's disease and his period of active 
military service or some incident thereof.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
Ménière's disease is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Reviewing the record, the Board finds a current diagnosis of 
Ménière's disease.  The veteran asserts that he experienced 
dizziness, tinnitus, and other symptoms in service.  To the 
extent that the assertions are only offered to establish the 
incurrence of symptoms in service, the Board accepts the 
assertions as truthful for purposes of determining whether 
the claim is well grounded.  Arms, 12 Vet. App. at 193; 
Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 21.  

However, the Board finds that the veteran's claim for service 
connection for Ménière's disease is not well grounded because 
there is no competent medical evidence of a nexus between the 
Ménière's disease first diagnosed in 1995 and the veteran's 
period of active military service nearly 30 years earlier.  
In fact, service medical records are silent for signs or 
symptoms of the disease.  Furthermore, during the April 1998 
hearing, the veteran conceded that no physician had ever told 
him that the Ménière's disease was related to service.  

The record contains a note dated in September 1997 that 
indicates that the veteran had been a patient of Paul A. Fee, 
M.D., since October 1968 and had been treated for symptoms of 
Ménière's disease many times.  The note did not give any 
suggest a nexus between service and the present diagnosis. 
The Board also observes that the bottom of the note reveals a 
rubber-stamp signature of Dr. Fee and a signature by a 
registered nurse.  To the extent that the note suggests a 
relationship between the symptoms treated by Dr. Fee and 
Ménière's disease, the Board cannot conclude that Dr. Fee 
endorsed such a statement or even saw the note.  A November 
1997 statement signed by Dr. Fee himself stated that he 
treated the veteran on dates as early as 1973 for dizziness 
though to be due to inner ear disturbance.  This statement 
neither relates the dizziness to service, from which the 
veteran was separated many years before, nor relates the 
dizziness to Ménière's disease.  

During the April 1998 teleconference hearing, the veteran's 
representative referred to two medical reference books to 
list the symptoms associated with Ménière's disease.  The 
Board acknowledges that medical articles or treatises may, in 
certain circumstances, satisfy the medical nexus evidence and 
establish the plausibility of a claim.  See Sacks v. West, 11 
Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 
(1998).  In this case, however, the Board finds that the 
symptoms listed from the cited medical references are too 
general to provide the required evidence of a nexus between 
service and Ménière's disease.   

The veteran claims that the symptoms he asserts occurred in 
service represented Ménière's disease.  The Board 
acknowledges that the veteran is competent to report and 
describe the symptoms he experienced.  Savage, 10 Vet. 
App. at 495.  However, the determination as to whether those 
symptoms represent a specific pathology requires medical 
training and expertise.  Therefore, medical evidence is 
required to establish a relationship between the claimed in-
service symptoms and the currently diagnosed Ménière's 
disease.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  The veteran's personal lay opinion as to such a 
relationship is not competent medical evidence.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for Ménière's disease.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for Ménière's disease, he should submit competent 
medical evidence showing that his Ménière's disease is in 
some way related to his period of active military service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 
  

ORDER

Entitlement to service connection for Ménière's disease is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

